208 F.2d 45
Edward WANZER, appellantv.UNITED STATES of America, appellee.
No. 11584.
United States Court of Appeals District of Columbia Circuit.
Argued October 23, 1953.
Decided November 5, 1953.

Appeal from the United States District Court for the District of Columbia.
Mr. Albert J. Ahern, Jr., with whom Mr. James J. Laughlin, Washington, D. C., was on the brief, for appellant.
Mr. William J. Peck, Asst. U. S. Atty., Washington, D. C., with whom Mr. Leo A. Rover, U. S. Atty., Washington, D. C., was on the brief, for appellee.
Messrs. Charles M. Irelan, U. S. Atty., Joseph M. Howard and William R. Glendon, Asst. U. S. Attys., at time record was filed, Washington, D. C., also entered appearances for appellee.
Before EDGERTON, WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
Appellant was convicted in a jury trial on two counts of an indictment. Sentences were imposed on each count to run concurrently. We find no merit in appellant's objection to the trial court's refusal to direct acquittal on the first count charging promotion of a numbers game in violation of 22 D.C.Code § 1501 (1951). Hence we need not consider appellant's objection to the conviction on the second count charging possession of numbers slips in violation of 22 D.C. Code § 1502 (1951) since the sentence imposed for conviction on that count is less than the sentence imposed on the first count.1


2
Affirmed.



Notes:


1
 Hirabayashi v. United States, 1943, 320 U.S. 81, 85, 63 S. Ct. 1375, 87 L. Ed. 1774; Kinnison v. United States, 1946, 81 U.S. App.D.C. 312, 158 F.2d 403, certiorari denied 1947, 330 U.S. 834, 67 S. Ct. 966, 91 L. Ed. 1281